Case 0:19-mj-06026-LSS Document 6 Entered on FLSD Docket 01/18/2019 Page 1 of 1




                             UN ITED STATES D ISTRICT COURT
                             SO UTH ERN DISTRICT OF FLORID A
                                 CA SE NO .19-6026-SN OW

  UNITED STA TES O F A M ERICA ,
               Plaintiff,


  BRAND ON FLEU RY ,
               D efendant.


                                        O R D ER
               TH IS CAU SE is before the Court on the Governm ent's M otion to Unseal as
  Defendant,Brandon Fleury has been arrested in the CentralDistrictof Califom ia (Santa Ana
   Division).Beingfullyadvised,itishereby
               O RD ERED AN D A DJUD GED thatthe above referencecase isunsealed.
               D ON E AN D O RD ERED atFortLauderdale,Florida,this18th dayofJanualy 2019.



                                                           A s sxow
                                                                    J.
                                                    IJNITEDsiv EsMAGISTRATEJUDGE
   Copiesto:
   AUSA Jarad Strauss(FTL)
